PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/972,314
Filing Date: 7 May 2018
Appellant(s): LIU, Bo



__________________
Yangzhou Du
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  

(2) Response to Argument
	A. Introduction. 
	Appellant's invention, as consistent with both the claims and the Specification, is directed to the abstract idea of generating and communicating updated information regarding a modified transportation service request (e.g., updating the destination and cost for a paid ride).  This qualifies as a method of organizing human activities because it recites the concepts of collecting and analyzing information for the transportation behaviors of people and related transactional/commercial relationships with service providers (i.e., in the terminology of the 2019 Revised Guidelines, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations)).  
Additionally, aside from the general technological environment, it covers purely mental processes (e.g., a service provider dispatcher or driver observing that the customer's transportation needs have changed and evaluating them to arrive at a judgment on updated route/cost/etc.).  The recited limitations also include a number of mathematical relationships/calculations (e.g., calculating numerical values for costs, distances, and times, comparing values for these variables to thresholds, calculating new updated values for these variables, etc.).  
The few claim elements beyond this abstract idea amount to nothing more than generally linking to a technological environment/field of use with instructions to "apply it" 

	B. The claims recite an abstract idea (Step 2A – Prong One). 
	Appellant alleges that "in the pre-Internet era, hailing a taxi on the street is not always convenient and it would be almost impossible if the user wants to change the origin and at least difficult to change the destination, resulting in particularly low efficiency for such transportation service." Brief, 10-11.  This does not in any way support a conclusion that the claims are not abstract, and indeed seems to support a finding that the claims recite an abstract idea.  It is merely characterizing personal, commercial problems.  It does not set forth a technological problem and only addresses, without support on the record, alleged "pre-Internet era" business difficulties.  There is no reason that a passenger or dispatcher could not change ride locations via non-technological means.  There is certainly no support on the record that such a change would be "impossible."  It would merely require voicing the changed destination to a diver or dispatcher.  
Inasmuch as improvements exist compared to the "pre-Internet era," they come as the routine result of applying generic computers to the recited business practices (e.g., more efficient communication abilities).  Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)). The presence of "tangible elements" in the claims (Brief, 

	C. The claims do not recite additional elements that integrate the abstract idea into a practical application (Step 2A – Prong Two). 
	All of the additional elements are generic computer components ("interface," "bus," "storage media," "online network," "system," "processor," "computer-readable medium").  Appellant argues that "the claimed invention also enables automation of specific tasks that previously could only be performed subjectively by humans." Brief, 13.  This appears to invoke McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), but Appellant does not cite to any support for the assertion.  In McRO, the record clearly supported that computerized lip animations had previously only been created subjectively by humans—this is not the situation here.  
	Appellant also argues that "the subject matter of claim 1 is directed towards to a practical application for the complex online transportation service, which is a inextricably tied to computer technology and other modem technologies and addressing problems arising in the context thereof, such as an online carpooling service platform, connecting not only computers and mobile devices, but also tangible physical vehicles, being distinct from the types of concepts found by the courts to be abstract ideas or business activities." Brief, 13.  Appellant does not explain why carpooling or an "online" transportation service is necessarily a technical field.  They fit into the categories of abstract ideas for the reasons above.  Performing a commercial practice using the Internet does not change its basic nature.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir. 2015) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added).  Appellant asserts without any basis or further explanation that "the claimed invention improves how the computer stores and retrieves data in real time in combination with transmitting and receiving the data automatically in real time with both 

	D. The claims do not recite "significantly more" (Step 2B). 
	The additional elements are generic as set forth above and are additionally well-known and conventional as supported by the findings in the rejection, which are not disputed.  Appellant argues that "claim 1 includes additional elements to improve the functions of an online transportation service system, and thus qualifies as 'significantly more' under M.P.E.P. § 2106.05. In particular, it would be able to obtains the modified origin and/or the modified destination from the passenger and automatically send the modified origin and/or the modified destination to the driver in real-time in the presence of the combined elements of claim 1, improving the interaction efficiency between a service requester interface, a service provider interface, and a transportation service platform, thereby improving performance of the online transportation service platform, as discussed above." Brief, 14.  Here Appellant is setting forth abstract claim limitations, not additional elements.  These are business operational improvements using generic computers as a tool to communicate abstract commercial data among the parties.  
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  
Similarly, merely providing "real time communication between the service provider and the service requester" (Brief, 15) does not provide an inventive concept.  Appellant does not cite to any portions of the Specification with any appreciable See Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."  Accordingly, Appellant has not demonstrated any error at this point in the framework. 

	E. Conclusion.
	Appellant does not argue the remaining references or claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims.  The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal.  "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden of demonstrating that the rejection made under § 101 was the result of any error.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL VETTER/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628             

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.